JOHNSON, J.,
dissents in part with reasons.
11While I agree with the majority in affirming Defendant’s convictions for second degree murder and reversing his conviction for conspiracy to commit obstruction of justice, I disagree with affirming Defendant’s conviction for illegal possession of a stolen firearm. Specifically, I do not find the evidence is sufficient to prove Defendant knew or should have known the firearm was stolen.
I cannot agree .that a rational trier of fact could infer Defendant’s guilty knowledge based on the price range of the gun and the use of the gun in a double murder. The evidence shows there were four guns used in this murder, and there was no evidence or suggestion that the other three guns were stolen. Additionally, a detective’s testimony that to his knowledge Defendant had no job at the time of his arrest and the prosecutor’s suggestion that “going out and buying guns of this type would kind of be out of reach” based on the gun’s price range, does not prove beyond a reasonable doubt that Defendant knew or should have known the gun was stolen. In my opinion, the evidence only shows Defendant possessed the gun, and mere possession does not equate to guilty knowledge. Therefore, I would reverse Defendant’s conviction and sentence for illegal possession of a stolen firearm. In all other respects, I agree with the majority’s opinion.